Exhibit 10.43

 

URANIUM RESOURCES, INC.

 

AMENDED AND RESTATED

 

2004 DIRECTORS STOCK OPTION AND RESTRICTED STOCK PLAN

 

Effective March 25, 2011

 

1.                                 Purpose.  The Uranium Resources, Inc. 2004
Directors Stock Option and Restricted Stock Plan (the “Plan”) is intended to
provide those directors who are not employees of Uranium Resources, Inc., a
Delaware corporation (the “Company”), with additional incentives to improve the
Company’s performance by increasing the level of stock ownership by such
directors, to reinforce such directors’ role in enhancing stockholder value and
to provide an additional means of attracting and retaining well-qualified
individuals to serve as directors.

 

2.                                 Administration.  The Plan shall be
administered by the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company.  Subject to the provisions of the Plan,
the Committee shall have complete powers respecting the Plan, including but not
limited to authority to interpret the Plan and to prescribe, amend and rescind
rules and regulations relating to the Plan.  All questions of interpretation and
application of the Plan, or pertaining to any Option or shares of Restricted
Stock granted hereunder, shall be final and binding upon all parties.

 

Subject to the terms and conditions of the Plan, the Committee shall be
authorized and empowered:

 

(a)                                  To determine the time or times when shares
of Restricted Stock or Options will be granted, and the number of shares to be
covered by any grant;

 

(c)                                  To prescribe the terms and conditions of
any grants made under the Plan, and the forms and agreements used in connection
with such grants;

 

(d)                                 To determine the time or times when Options
or Restricted Stock will vest and determine the legends or markings to be placed
upon stock certificates representing any such shares to reflect such standards
and restrictions;

 

(e)                                  To determine the time or times during which
Options and Restricted Stock grants may be terminated in whole or in part, or
when any such grants may be otherwise subject to forfeiture; and

 

(f)                                    To establish any other Option or
Restricted Stock agreement provisions not inconsistent with the terms and
conditions of the Plan.

 

3.                                 Eligibility.  Options and shares of
Restricted Stock shall be granted hereunder only to directors of the Company who
are not employees of the Company or any of its subsidiaries (the “Non-Employee
Directors”).

 

4.                                 Stock.  The stock subject to the Options and
Restricted Stock grants shall be authorized but unissued or reacquired shares of
the Company’s common stock, $.001 par value per share (the “Common Stock”).  The
aggregate number of shares that may be issued pursuant to Options and Restricted
Stock granted under the Plan shall not exceed Two Million Five Hundred Thousand
(2,500,000) shares of Common Stock, subject to adjustment pursuant to Section 12
hereof.  If any outstanding Option or grant of Restricted Stock under the Plan
for any reason expires or is terminated, the shares of Common Stock allocable to
the unexercised portion of such Option or unvested portion of the Restricted
Stock grant may again be subject to an Option or grant of Restricted Stock under
the Plan.

 

5.                                 Granting of Options.  Options may be granted
under the Plan to Non-Employee Directors by the Committee at its discretion at
any time and in any amounts and, unless the Committee makes a grant of
Restricted Stock under Section 7 of this Plan in lieu of the automatic grants
specified in subsections 5.2 or 5.3, shall be granted under the Plan
automatically and without further action by the Committee as follows:

 

5.1                                 Each Non-Employee Director on the date the
Plan was originally adopted shall be granted an Option to purchase seventy-five
thousand (75,000) shares;

 

5.2                                 Each Non-Employee Director elected or
appointed to the Board for the first time shall be granted an Option to purchase
fifty thousand (50,000) shares on the date of such election or appointment; and

 

--------------------------------------------------------------------------------


 

5.3                                 Each Non-Employee Director shall be granted
an Option to purchase fifty thousand (50,000) shares either (a) upon his or her
reelection at an annual meeting of the Company’s stockholders or (b) in any
calendar year in which an annual meeting of stockholders is not held, on June 1
of such year.

 

Any grant of Restricted Stock made by the Committee in lieu of the automatic
grant of Options under subparagraphs 5.2 and 5.3 shall be made prior to (i) an
annual meeting of stockholders in any year or (ii) prior to June 1 in any year
in which an annual meeting of stockholders is not held.

 

6.                                 Terms and Conditions of Options.  Each Option
granted pursuant to the Plan shall be evidenced by a stock option agreement (the
“Stock Option Agreement”), in such form and containing such terms and conditions
as the Committee from time to time may determine; provided, that each such Stock
Option Agreement shall:

 

6.1                                 State the number of shares of Common Stock,
determined in accordance with Section 5, to which the Option pertains;

 

6.2                                 Provide the Option price per share shall be
equal to the fair market value of the shares of Common Stock on the date of the
granting of the Option.  For purposes of this Section 6.2, the “fair market
value” of a share of Common Stock shall mean:

 

6.2.1                        If the Common Stock is reported on any officially
recognized U.S. exchange or over the counter market on that date, as follows (a)
either the closing price of a share of Common Stock on that date as reported on
such exchange or over the counter market, or (b) where last sale trade reporting
on the Common Stock is not available, the average of the highest and lowest
prices of a share of Common Stock sold on that date, as reported on such
exchange or over the counter market; or

 

6.2.2                        If no shares of Common Stock were traded on any
officially recognized U.S. exchange or over the counter market on that date or
if, in the discretion of the Board, another means of determining the fair market
value of a share of Common Stock at such date shall be necessary in order to
comply with or conform to the requirements of any applicable law, governmental
regulation or ruling of the Internal Revenue Service or the Securities and
Exchange Commission (including, without limitation, the methods sanctioned in
Income Tax Reg. §1.409A-1(b)(5)(iv)), the Committee may provide for another
means for determining fair market value;

 

6.3                           Provide that except as otherwise provided by the
Committee, the Option is not transferable by the Optionee other than by will or
the laws of descent and distribution or pursuant to a domestic relations order
that satisfies the requirements specified for “qualified domestic relations
orders” under either the Internal Revenue Code of 1986, as amended or Title I of
the Employee Retirement Income Security Act and related rules, and (absent such
a transfer) is exercisable during the Optionee’s lifetime only by the Optionee
or the Optionee’s attorney-in-fact.  The Committee may in a specific Option
agreement provide that the Optionee may transfer an Option by gift to a “family
member” as defined by the Committee and such family member may exercise the
Option.

 

6.4                                 State the terms upon which the Option shall
be exercisable; provided that:

 

6.4.1                        The Option shall not be exercisable after the
expiration of ten (10) years from the date the Option is granted; and

 

6.4.2                        Subject to Section 12 hereof, the Option shall be
exercisable only to the extent of shares that have vested in accordance with the
following schedule unless a different vesting schedule is determined by the
Committee:

 

ANNIVERSARY
OF DATE OF GRANT

 

CUMULATIVE SHARES THAT ARE VESTED
ON SUCH ANNIVERSARY

 

 

 

 

 

First

 

25%

 

Second

 

50%

 

Third

 

75%

 

Fourth

 

100%

 

 

 

(rounded up to the nearest whole share)

 

 

--------------------------------------------------------------------------------


 

6.5                                 Provide that if an Optionee ceases to be an
director of the Company or subsidiary corporation (as applicable), for any
reason other than death, or retirement from service under a Board-approved
written policy for retiring Non-Employee Directors, or termination of service as
a result of permanent and total disability, any Option held by such Optionee
which has not yet vested shall, unless otherwise determined by the Committee on
or before the date of such Optionee’s termination of service, terminate unless
exercised on or before the thirtieth (30th) day after the date of such
termination.  Neither the Optionee nor any other person shall have any right
after such date to any part of any Option so terminated.

 

6.6                             Provide that if an Optionee ceases to be a
director because of death, or retirement from service under a Board-approved
written policy for retiring Non-Employee Directors, or termination of service as
a result of permanent and total disability, then such Option (i) unless
otherwise determined by the Committee on or before the date of such death,
retirement or termination, shall fully vest (to the extent not already vested),
upon the date of such death, retirement or termination and (b) shall be
exercisable for a period of one year by the Optionee or by the Optionee’s heirs
or legal representatives (as applicable).

 

6.7                             Except where considered a prohibited
modification or extension of a stock right under Income Tax Reg.
§1.409A-1(b)(5)(v), all outstanding Options under this Plan on the date of
approval of the Plan by the stockholders of the Company automatically and
without further action by the Company or the Optionee shall be deemed to have
been amended to incorporate the provisions of Sections 6.5 and 6.6.

 

6.8                                 Options shall be exercised by the delivery
of written notice to the Company setting forth the number of shares of Common
Stock with respect to which the Option is to be exercised and the address to
which the certificates representing the shares of Common Stock issuable upon the
exercise of such Option shall be mailed.  In order to be effective, such written
notice shall be accompanied at the time of its delivery to the Company by full
payment of the purchase price by certified check payable to the Company.  As
promptly as practicable after the receipt by the Company of the foregoing, the
Company shall cause to be delivered to such Optionee certificates representing
the number of shares of Common Stock with respect to which such Option has been
so exercised.

 

6.9                                 The Company shall not be required to sell or
issue any shares of Common Stock under any Option if the issuance of such shares
shall constitute a violation by the Optionee or the Company of any provision of
any applicable statute or regulation of any governmental authority.

 

6.10                           No Optionee shall have rights as a stockholder
with respect to shares covered by his Option until the date of issuance of stock
certificate for such shares; and no adjustment for dividends, or otherwise,
shall be made if the record date therefor is prior to the date of issuance of
such certificate.

 

7.                                 Restricted Stock Provisions.

 

7.1                                 The prospective recipient of a Restricted
Stock grant shall not have any rights with respect to such grant unless and
until such recipient has entered into a written agreement (the “Restricted Stock
Grant Agreement”) with the Company evidencing such grant, has delivered a fully
executed copy thereof to the Company and has otherwise complied with the
applicable terms and conditions of such grant.

 

7.2                                 To be enforceable, a grant of Restricted
Stock must be accepted within a period of 60 days (or such shorter period as the
Committee may specify at grant) following the grant date.  Acceptance shall be
evidenced by executing a Restricted Stock Grant Agreement.  Upon acceptance of a
grant of Restricted Stock, a Grantee shall be issued a stock certificate in
respect of such shares of Restricted Stock.  Such certificate shall be
registered in the name of such Grantee and shall bear an appropriate legend
identifying the terms, conditions and restrictions applicable to such grant.

 

7.3                                 The Committee shall require that: (i) the
stock certificates transferred to a Grantee in evidence of the shares of
Restricted Stock thereupon held by him be retransferred to, and be held in the
custody of, the Company or its designee until the restrictions thereon shall
have lapsed, and (ii) as a condition of any Restricted Stock grant, the Grantee
shall have delivered a stock power, endorsed in blank, relating to the
Restricted Stock covered by such grant.

 

7.4                                 Subject to the provisions of the Plan and
the Restricted Stock Grant Agreement, during the period set by the Committee
commencing with the date of such grant and the date or circumstances under which
all restrictions lapse (the “Restriction Period”), a Grantee shall not be able
to sell, transfer, pledge, anticipate or assign Restricted Stock.  The Committee
shall condition any lapse of the Restricted Period upon the attainment of
standards specified by the Committee at the time of grant. The Committee, in its
sole discretion, may specify that a Restricted Period may lapse in installments,
or that the restrictions contained in a Restricted Stock grant are to be waived
or accelerated in whole or in part based on the

 

--------------------------------------------------------------------------------


 

attainment of standards specified by the Committee.  Unless otherwise specified
by the Committee the Restricted Period shall lapse in installments of 25% per
year as follows:

 

ANNIVERSARY
OF DATE OF GRANT

 

PORTION OF SHARES (CUMULATIVE) AS TO WHICH THE
RESTRICTED PERIOD SHALL LAPSE
(rounded up to the nearest whole share)

 

 

 

 

 

First

 

25%

 

Second

 

50%

 

Third

 

75%

 

Fourth

 

100%

 

 

7.5                                 Except as provided in Sections 7.3 and 7.4
of this Plan, a Grantee shall have, with respect to the shares of Restricted
Stock, all of the rights of a stockholder of the Company, including the right to
vote such Stock and the right to receive any regular cash dividends declared and
paid out of current earnings in respect of such Stock.  The Committee shall
require any cash dividends declared and paid in respect of unvested shares of
Restricted Stock to be reinvested in additional Restricted Stock, to the extent
shares are available under the Plan.  Stock dividends, splits, property
distributions issued with respect to Restricted Stock and cash dividends
reinvested in shares of Restricted Stock shall be held by the Company and shall
be treated as additional shares of Restricted Stock that are subject to the same
restrictions and other terms and conditions that apply to the Restricted Stock
with respect to which such dividends are declared and paid, and the Committee
may require a Grantee to deliver additional stock powers covering any Restricted
Stock issuable pursuant to such stock dividend, split or property distribution. 
Any other dividends paid or property distributed in respect of Restricted Stock
shall be held by the Company subject to the same restrictions imposed upon the
Restricted Stock to which such dividends and/or property relates.

 

7.6                                 (a)                                  If a
Grantee ceases to be an director of the Company or subsidiary corporation (as
applicable), for any reason other than death, or retirement from service under a
Board-approved written policy for retiring Non-Employee Directors, or
termination of service as a result of permanent and total disability, any
Restricted Stock held in respect of such Grantee which has not yet vested shall,
unless otherwise determined by the Committee on or before the date of such
Grantee’s death, retirement or termination, be forfeited as of the effective
date of such death, retirement or termination.  Neither the Grantee nor any
other person shall have any right after such date to any part of any Restricted
Stock so forfeited.

 

(b)                                 If a Grantee’s ceases to be a director
because of death, or retirement from service under a Board-approved written
policy for retiring Non-Employee Directors, or termination of service as a
result of permanent and total disability, then such Grantee’s Restricted Stock
shall fully vest (to the extent not already vested) upon the date of such death,
retirement or termination, and all applicable restrictions thereon shall lapse
and expire.  In the case of death, any Restricted Stock held by the Company or
its designee shall be transferred and released to such Grantee’s estate, or the
person designated by such Grantee by will or in accordance with relevant state
law.

 

7.7                                 If and when the Restriction Period
applicable to Restricted Stock expires without a prior forfeiture of such Stock,
custody of such Stock shall be released to the Grantee by the Company (or its
designee), together with any other property held by the Company with respect to
such Stock, and an appropriate stock certificate shall be promptly delivered to
the Grantee evidencing unrestricted ownership of such Stock.

 

8.                                       Change of Control.

 

8.1                                 Upon the occurrence of a Change of Control
(as defined in this Section), notwithstanding any other Plan provision or any
agreement to the contrary, any and all Options and Restricted Stock granted
under the Plan shall immediately and fully vest (to the extent not theretofore
vested), and all restrictions thereon shall lapse and expire.

 

8.2                                 For purposes of the Plan, a Change of
Control shall be deemed to have occurred if:  (i) a tender offer shall be made
and consummated for the ownership of 25% or more of the outstanding voting
securities of the Company; or (ii) the Company shall be merged or consolidated
with another corporation and, as a result of such merger or consolidation, less
than 75% of the outstanding voting securities of the surviving or resulting
corporation shall be owned in the aggregate by the former stockholders of the
Company as the same shall have existed immediately prior to such merger or
consolidation; or (iii) the Company shall sell substantially all of its assets
to another corporation which is not a wholly owned subsidiary; or (iv) a person,
within the meaning of Section 3(a)(9) or of Section 13(d)(3) (as in effect on
the date hereof) of the Exchange Act, shall acquire,

 

--------------------------------------------------------------------------------


 

other than by reason of inheritance, fifty-one percent (51%) or more of the
outstanding voting securities of the Company (whether directly, indirectly,
beneficially or of record).  In making any such determination, transfers made by
a person to an affiliate of such person (as determined by the Board), whether by
gift, devise or otherwise, shall not be taken into account.  For purposes of the
Plan, ownership of voting securities shall take into account and shall include
ownership as determined by applying the provisions of Rule 13d-3(d)(1)(i) as in
effect on the date hereof pursuant to the Exchange Act.  Notwithstanding the
provisions of the foregoing subparagraph (iv) of this Section 8.2, the term
“person,” as used in such subparagraph, shall not include any holder who was the
beneficial owner of more than ten percent (10%) of the voting securities of the
Company on the date the Plan was adopted by the Board.

 

9.                                       Investment Representation, Approvals
and Listing.

 

9.1                                 The Committee may, if it deems appropriate,
condition any grant of Restricted Stock or issuance of shares upon exercise of
an Option upon receipt of the following investment representation from the
Grantee:

 

“I agree that the Common Stock of Uranium Resources, Inc. that I acquire shall
be acquired for investment purposes only and not with a view to distribution or
resale, and may not be transferred, sold, assigned, pledged, hypothecated or
otherwise disposed of by me unless (i) a registration statement or
post-effective amendment to a registration statement under the Securities Act of
1933, as amended, with respect to said shares of Common Stock has become
effective so as to permit the sale or other disposition of said shares by me; or
(ii) there is presented to Uranium Resources, Inc., an opinion of counsel
satisfactory to Uranium Resources, Inc., to the effect that the sale or other
proposed disposition of said shares of Common Stock by me may lawfully be made
otherwise than pursuant to an effective registration statement or post-effective
amendment to a registration statement relating to the said shares under the
Securities Act of 1933, as amended.”

 

9.2                                 The Company shall not be required to issue
any certificate or certificates representing shares of Common Stock under the
Plan prior to (i) the obtaining of any approval from any governmental agency
which the Committee shall, in its sole discretion, determine to be necessary or
advisable; (ii) the admission of such Stock to listing on any national
securities exchange on which the Common Stock may be listed; (iii) the
completion of any registration requirements or other qualifications imposed on
the Common Stock by any state or federal law or ruling or regulations

 

of any governmental body which the Committee shall, in its sole discretion,
determine to be necessary or advisable or the determination by the Committee, in
its sole discretion, that any registration or other qualification of the Common
Stock is not necessary or advisable; and (iv) the obtaining of an investment
representation from the Grantee in the form stated above or in such other form
as the Committee, in its sole discretion, shall determine to be adequate.

 

10.                                 General Provisions.

 

10.1                           The form and substance of Restricted Stock Grant
Agreements and Stock Option Agreements made hereunder need not be identical.
 Nothing in the Plan or in any such agreement shall confer upon any Non-Employee
Director any right to continue in service as a director of the Company or of any
subsidiary corporation, to be entitled to any remuneration or benefits not set
forth in the Plan or any Restricted Stock Grant Agreement or Stock Option
Agreement, or to interfere with or limit the right of the Company or any
subsidiary corporation to terminate such Non-Employee Director’s services at any
time, with or without cause.

 

10.2                           The Plan may be assumed by the successors and
assigns of the Company.  The liability of the Company under the Plan is limited
to the obligations set forth herein, and no term or provision of the Plan shall
be construed to impose any liability on the Company in favor of any Non-Employee
Director with respect to any loss, cost or expense which such Director may incur
in connection with or arising out of any grant or agreement made in connection
with the Plan.  All expenses arising from or associated with administering the
Plan shall be borne by the Company.  The captions and section numbers appearing
in the Plan are inserted only as a matter of convenience, and do not define,
limit, construe or describe the scope or intent of the provisions of the Plan.

 

11.                           Term of Plan.  Options and shares of Restricted
Stock shall be granted hereunder within a period of ten (10) years from the date
the Plan was originally adopted by the Board.

 

12.                           Effect on Options and Restricted Stock of Changes
in the Company’s Capital Structure.

 

12.1                     If the Company shall effect a subdivision or
consolidation of shares or other capital readjustment, a payment of stock
dividend, or other increase or reduction of the number of shares of Common Stock
outstanding (i) the number, class, and per share price of shares of Common Stock
subject to outstanding Options hereunder shall be appropriately adjusted in such
a manner as to entitle an Optionee to receive upon exercise of an Option, for
the same aggregate consideration, the same total number and class of shares as
he would have received had he exercised his Option in full immediately prior to
the event requiring the adjustment; and (ii) the number and class of shares then
reserved for issuance under the Plan shall be adjusted by substituting for the
total number and class of shares of Common Stock then reserved that

 

--------------------------------------------------------------------------------


 

number and class of shares that would have been received by the owner of an
equal number of outstanding shares of Common Stock as the result of the event
requiring the adjustment.

 

12.2                     If the Company is merged into or consolidated with
another corporation under circumstance where the Company is not the surviving
corporation, or if the Company is liquidated, or sells or otherwise disposes of
substantially all its assets to another corporation while unexercised Options
remain outstanding under the Plan or unvested shares of Restricted Stock are
outstanding under the Plan, (i) subject to the provisions of clause (iii) below,
after the effective date of such merger, consolidation or sale, as the case may
be, each holder of an outstanding Option shall be entitled, upon exercise of
such Option, to receive, in lieu of shares of Common Stock, shares of such stock
or other securities as the holders of shares of Common Stock receive pursuant to
the terms of the merger, consolidation or sale; (ii) the Board may waive any
limitations set forth in or imposed pursuant to Sections 6.4.2 and 7 hereof so
that all Options and shares of Restricted Stock, from and after a date prior to
the effective date of such merger, consolidation, liquidation or sale, as the
case may be, specified by the Board, shall be fully vested; and (iii) all
outstanding Options may be canceled by the Board as of the effective date of any
such merger, consolidation, liquidation or sale provided that (x) notice of such
cancellation shall be given to each holder of an Option and (y) each holder of
an Option shall have the right to exercise such Option in full (without regard
to any limitations set forth in or imposed pursuant to Section 6.4.2 hereof)
during a 30-day period preceding the effective date of such merger,
consolidation, liquidation or sale.

 

Except as hereinbefore expressly provided, the issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, for cash, property, or services, either upon direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares of other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number, class or price of shares of Common Stock then
subject to outstanding Options or shares of Restricted Stock.

 

13.                                 Modification, Termination or Amendment of
the Plan.  The Board may, insofar as permitted by law, from time to time, with
respect to any shares of Common Stock at the time not subject to Options,
suspend or discontinue the Plan in any respect whatsoever.  Unless otherwise
required by applicable law or rules of any stock exchange on which the shares of
Common Stock are listed or approved for trading, the Board may at any time amend
the Plan as it shall deem advisable without any action on the part of the
stockholders of the Company.  Any and all shares of unvested Restricted Stock
outstanding at the time of termination of the Plan shall continue in full force
and effect in accordance with their restrictions and subject to the terms and
conditions of this Plan and any related Restricted Stock Grant Agreements.

 

14.       No Repricing. Other than in connection with a change in the
Corporation’s capitalization, at any time when the purchase price of a Stock
Option is above the market value of a Share, the Corporation shall not, without
shareholder approval, reduce the purchase price of such Stock Option and shall
not exchange such Stock Option for a new Stock Option with a lower (or no)
purchase price or for cash or for stock award.

 

15.                                 Effective Date.  The Plan shall become
effective upon its adoption by the Board of Directors, subject to approval by
the stockholders of the Company.  If the Plan is so approved, no further
approval shall be required with respect to the administration of grants made
pursuant to the Plan.

 

16.                                 Date of Adoption.  The Plan is adopted on
June 2, 2004, was amended and restated June 6, 2006, is further amended and
restated effective April 10, 2007 and approved by the stockholders on June 12,
2007, is further amended and restated effective March 3, 2010 and approved by
the stockholders on June 3, 2010, and is further amended and restated effective
March 25, 2011 and approved by the stockholders on June 7, 2011.

 

IN WITNESS WHEREOF, this Plan is executed this 25th day of March, 2011.

 

 

URANIUM RESOURCES, INC.

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------